EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore Maceiko on August 31, 2022.
The application has been amended as follows:
Amend claims 4, 11, 17, 19, and 20 as follows:
4.	The system of claim 1 wherein the assembly includes 
11.	The angular measurement sensor of claim 6 wherein the signal output by the accelerometer is also based on trajectory information 
17.	The system of claim 13 wherein the includes at least one gyroscope.
19.	(Currently Amended)  A method for displaying the angular orientation of 
a assembly that is attached to the handheld instrument, that includes an accelerometer which measures the angular orientation of the handheld instrument in three dimensions in relation to gravity, and that provides information regarding the axial and sagittal angles of the handheld instrument in relation to the patient’s spine based on the measured angular orientation; and
a controller that receives the information from the measurement sensor assembly, and that correlates the information to provide a visual display of the axial and sagittal angles of the handheld instrument in relation to the patient’s spine 
the method comprising:

[[(B)]]	using the assembly to measure the angular orientation of the handheld 
[[(C)]]	providing the 
[[(D)]]	using the controller to correlate the information; and 
providing a visual display of the axial and sagittal angles of the handheld instrument in relation to the patient’s spine.
20.	The method of claim 19 further comprising[[:]] correlating the information with previously taken spinal imaging data.


EXAMINER'S COMMENT
Election/Restrictions
Claims 1-3, 5-10, 12-16, 18, and 21-28 are allowable. The restriction requirement between species, as set forth in the Office action mailed on February 13, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 13, 2020 is withdrawn.  Claims 4, 11, and 17, directed to a non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 26 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 13, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest: (a) a system as claimed in claim 1, including a measurement sensor assembly that includes an integrated circuit; (b) an angular measurement sensor as claimed in claim 6, including a package that includes an accelerometer, a transmitter, a battery, and a unique electronic identifier; (c) a system as claimed in claim 13, including a measurement sensor attached to the handle, wherein the measurement sensor includes a unique electronic identifier; (d) a system as claimed in claim 24, including a measurement sensor assembly that includes an integrated circuit; and (e) a method/system as claimed in claims 19 and 26, including a measurement sensor assembly that measures the angular orientation in three dimensions in relation to gravity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773